Title: To Thomas Jefferson from K. Wyndham, 24 May 1805
From: Wyndham, K.
To: Jefferson, Thomas


                  
                     Sir,
                     May 24, 1805
                  
                  In obedience to your Excellency’s instructions, I attended at the Office of General Dearborn nearly the whole of the Time allotted to Business on Tuesday. and having again called yesterday—without seeing him; I am therefore induced once more to trouble your Excellency, relying on your usual goodness to pardon this liberty I have taken.—
                  Possibly I might long attend at the War Office before I was fortunate enough to see the General; and even then be unsuccessful, should there be no Vacancies—perhaps your Excellency would do me the Honor to say, whether or not ’tis possible for my application to succeed?—
                  With the most profound respect I remain your Excellency’s very obedient Servant
                  
                     K. Wyndham 
                     
                  
               